Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to applicants’ amendment of 28 December 2020. The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 9,505,632 and 10,483,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the obviousness-type double patenting rejections are withdrawn. The amendment to the specification has overcome the objection to the disclosure with respect to the two “paragraph [0026]” notations and the objection to the formula in paragraph [0024]. The objection to the disclosure with respect to the definite of x in table 1 has been modified in view of the amendment to pargraph [0024]. The amendments to the claims have overcome the objections and rejections over canceled claims 2-6, 14 and 21; the objections to claims 7 and 16; the 35 USC 112 rejections and the art rejection over claims 16 and 18-20. Applicant's arguments with respect to the objections to the disclosure have been fully considered but they are not persuasive. 
Information Disclosure Statement
JP 5559431 cited in the information disclosure statement of 30 December 2020 has been considered with respect to the provided English abstract. 
The office actions from the Chinese Patent Office cited in the information disclosure statement filed 30 December 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each 
Specification
The disclosure is objected to because of the following informalities:
The definition for y in the formula Ni1-x-yZnxCoyFe2O4 teaches y can be 0, but the specification teaches that cobalt is required for the Ni-Zn ferrite to be fine-tuned. Thus the taught definite of y is counter to what is taught in the rest of the specification.  
It is unclear how the single values in table 1 are obtained since the x value is given as a range especially in view of the teaching in paragraph [0018] that shows that different ratios of Ni/Zn give different permeability values. Appropriate correction is required.
Applicants’ arguments have been considered but are not convincing. Paragraphs [0006]-[0008] and [0019]-[0022] clearly teach that the embodiments of this this invention is the use of cobalt to fine-tune Ni-Zn ferrites. The ferrite of pargraph [0024] has a different formula than Ni1-x-yZnxCoyFe2O4 and thus does not overcome the teachings in paragraphs [0006]-[0008] and [0019]-[0022]. While the Ni1-x-yZnxCoyFe2O4 in paragraph [0027] teaches y can be zero, the sentence before the one that contains the formula teaches cobalt doped Ni-Zn ferrites and discusses the advantages of cobalt doped Ni-Zn ferrites. The arguments with respect to “embodiments” in paragraphs [0006] and the abstract are not convincing since use of the term “embodiments” alone indicates that all the embodiments of the invention relating to ferrites of the formula Ni1-x-yZnxCoyFe2O4 contain cobalt. It should be noted if there is no cobalt in the ferrite of the formula Ni1-x-yZnxCoyFe2O4, then it cannot be fine-tuned, which is the stated basis of the invention. The objections is maintained.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The process of claims 16-20 and 22-26 have been amended from method of modifying a property which does not require actual physical process steps to describe to a process for producing an antenna, which requires physical processing steps to define the claimed process. Thus claims are now indefinite as to how the ferrite is produced since it is unclear how the nickel to zinc ratio is adjusted in the already produced base nickel-zinc ferrite material and how the cobalt is incorporated into the already produced base nickel-zinc ferrite material. 
Allowable Subject Matter
Claims 7-13, 15, 27 and 28 are allowable over the cited art of record.
There is no teaching or suggestion in the cited art of record of a radiofrequency component comprising a NiZnCo ferrite having the claimed formula. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/22/21